—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered March 10, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to a term of 5 to 10 years, and otherwise affirmed.
Evidence concerning an uncharged contemporaneous sale was properly admitted since it completed the narrative of events, was relevant to the contested issue of identity, and was not unduly prejudicial (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). However, we find the sentence imposed excessive to the extent indicated.
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.